Citation Nr: 0329801	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  00-22 765	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death. 
 
2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran had verified active duty service from November 
1940 until June 1946.  He was a prisoner of war of the 
Japanese government between March 1942 and September 1945.  
The veteran died on June [redacted], 1999.  The appellant is the 
widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2000 
rating decision of the Regional Office (RO) in Providence, 
Rhode Island that denied service connection for the cause of 
the veteran's death, and entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  The appellant expressed dissatisfaction 
with this rating determination in a notice of disagreement 
received in February 2000, and has perfected a timely appeal 
to the Board.

The appellant was afforded a personal hearing in June 2001 
before a Member of the Board sitting at Washington, DC; the 
transcript of which is of record.  The case was remanded for 
further development by a decision of the Board dated in 
October 2001.  Subsequent to such, the Member who presided at 
the hearing left the Board.  By letter dated in August 2003, 
the appellant was notified of this fact and given 30 days to 
decide on whether she wanted to schedule a new hearing before 
another Veterans Law Judge in Washington, DC, or at the RO, 
or to not have an additional hearing.  The record reflects 
that she has not responded to date.  The Board thus assumes 
that she does not want an additional hearing and will proceed 
accordingly.  The case is therefore before another Member of 
the Board for appropriate disposition.


REMAND

As noted previously, the veteran died on June [redacted], 1999.  The 
immediate cause of death recorded on the death certificate 
was hepatoma.  

The record reflects that prior to his demise, the veteran was 
service-connected for generalized anxiety disorder, rated 50 
percent disabling; hypertrophic arthritis of the lumbosacral 
spine, rated 20 percent disabling; hypertropic arthritis of 
the right knee, rated 10 percent disabling; peripheral 
neuropathy secondary to beriberi of the right upper 
extremity, left upper extremity, right lower extremity, and 
left lower extremity, each evaluated as 10 percent disabling; 
and frostbite of the right great toe, left ankle sprain, and 
amebiasis/dysentery/malnutrition, each evaluated as zero 
percent disabling.  The veteran had been in receipt of a 
total rating based on individual unemployability due to 
service-connected disability since April 1992.

The appellant asserts that in addition to the hepatoma that 
was the leading cause of the veteran's death, he had a great 
deal of gastrointestinal bleeding which also contributed to 
his passing.  She contends that the medications he took for 
his service-connected arthritis led to such bleeding, and 
that this, in addition to the liver complications from 
amebiasis, were implicated in the veteran's death to a 
substantial extent.  The appellant avers that for these 
reasons, service connection for the cause of death should be 
granted by the Board. 

The Board observes in this instance that the RO has received 
extensive medical documentation and undertaken specific 
development in this case to ascertain whether or not there is 
a clinical basis to support a relationship between the cause 
of death and service-connected disability.  In this regard, 
the record reflects that the veteran's attending physician, 
Arthur E. Crago, M.D., was contacted a number of occasions by 
letter, telephone and fax between December 2002 and July 
2003, and asked to respond to specific questions relating to 
the veteran's death.  It appears that he has not responded to 
date, although his representative has indicated on several 
occasions that he would do so.  Under the circumstances, the 
Board must refer this case to a VA physician for review of 
the evidence and a medical opinion.  

Additionally, the record reflects that additional evidence 
consisting of extensive private clinical records, to include 
the terminal report, as well as some VA outpatient clinical 
information have become associated with the claims folder for 
which a supplemental statement of the case has not been 
issued. The Board notes that during the course of this 
appeal, the regulation authorizing the Board to adjudicate 
claims where new evidence has been obtained, but the 
appellant has not waived initial consideration of the 
additional evidence by first-tier adjudicators, was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).  New 
evidence has been received in the instant case for which a 
waiver has not been received.  In view of such, and to avoid 
any prejudice to the appellant (see Bernard v. Brown, 4 Vet. 
App. 384 (1995)), the matter on appeal must be returned to 
the RO for consideration of the claim in light of all 
additional evidence added to the record since the statement 
of the case dated in May 2000. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran's claims file should be 
referred to an appropriate specialist 
for the purpose of determining whether 
any of the veteran's service-connected 
disabilities was implicated in the 
veteran's death, and to what extent, if 
any.  The physician should state 
whether it is at least as likely as not 
(that is, a probability of 50 percent 
or better) that any of the veteran's 
service-connected disorders (and/or 
medication taken therefor) singly or 
jointly with some other condition was 
the immediate or underlying cause of 
death, or was etiologically related to 
death.  If not, he or she should state 
whether it is at least as likely as not 
(that is, a probability of 50 percent 
or better) that a service-connected 
disability(ies) contributed 
substantially or materially to death, 
combined with other disability which 
led to death, or aided on lent 
assistance to the cause of death.  

In addition, the physician is requested 
to respond to the following questions:  
1)  Is there any indication in the 
record that an autopsy was performed?  
2) Was the hepatoma listed as the cause 
of the veteran's death a primary liver 
cancer or metastatic in origin.  If 
metastatic, 3) where was the site of 
the primary cancer?  4) Did the veteran 
undergo a liver biopsy or other 
diagnostic studies to determine whether 
the hepatoma was either a primary liver 
cancer or had metastasized from some 
other area?  If so,  5) what were the 
results?  If such studies were not 
performed, what was the basis for 
concluding that that the veteran had 
either primary or liver cancer?  

The physician should provide a full 
rationale for all opinions rendered.  
The claims folder should be made 
available to the physician for review, 
and the physician should acknowledge 
such review in the final report.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent

3.  Thereafter, if otherwise in order, 
the RO should readjudicate the appellant 
claims of entitlement to service 
connection for the cause of the veteran's 
death and entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 based on all the 
evidence of record and all governing 
legal authority, including the VCAA.  If 
the benefits sought on appeal remain 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  Thereafter, the claim 
should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




